   Case: 1:20-cv-04699 Document #: 30-1 Filed: 09/08/20 Page 1 of 2 PageID #:303



                                    ERIK H. LANGELAND, P.C.

                                            FIRM PROFILE

         ERIK H. LANGELAND, P.C. was established in 2003 primarily to represent plaintiffs in
complex litigation. devote its efforts to representing workers who were being unfairly compensated
in individual and class action litigation. Erik H. Langeland is experienced in a broad range of civil
litigation matters, including employment, personal injury, business disputes, medical malpractice,
privacy violations, discrimination, including violations of the Americans with Disabilities Act, and
other types of complex litigation. The firm often litigates wage and hour cases for workers who were
being unfairly compensated.

       Based in New York City, Erik H. Langeland, P.C. litigates cases in federal and state courts
throughout the United States. The firm has assisted thousands of workers who have been unfairly
denied proper compensation.

                                       ERIK H. LANGELAND

        Erik H. Langeland is a graduate of Boston College Law School, where he earned his Juris
Doctor in 1994. He earned a Master of International Affairs from Columbia University in 1991,
concentrating in International Law and Human Rights. He received a Bachelor of Arts, Cum Laude,
from Bowdoin College in 1989. Mr. Langeland has been practicing law for more than 20 years and
has been admitted to the bar in both Massachusetts and New York State. He is also admitted to
practice in the United States District Court for the Eastern, Southern, and Northern Districts of
New York, as well as the District of Massachusetts. Mr. Langeland is proficient in Spanish,
Norwegian, and Swedish.

                REPRESENTATIVE CLASS/COLLECTIVE ACTION CASES

         Erik H. Langeland, P.C. was appointed lead or co-lead counsel, litigated and achieved
significant verdicts or settlements in the following class and collective actions:

Kuck v. Planet Home Lending, LLC, Case No. 17-cv-04769 (U.S. District Court for the Eastern
District of New York);

Rocha v. Gateway Funding Diversified Mortgage Services, L.P., Case No. 15 cv 0482 (U.S.
District Court for the Eastern District of Pennsylvania);

Franco v. Ideal Mortgage Bankers, Ltd., Case No. 07 cv 3956 (U.S. District Court for the
Eastern District of New York);

Bristol v. Continental Home Loans, Inc., Case No. 12 cv 1120 (U.S. District Court for the
Eastern District of New York);

Struett v. Susquehanna Bank, 15 cv 176 (U.S. District Court for the Eastern District of
Pennsylvania);
   Case: 1:20-cv-04699 Document #: 30-1 Filed: 09/08/20 Page 2 of 2 PageID #:304



Pomphrett v. American Home Bank, et al., Case No. 12 cv 02511 (U.S. District Court for the
Eastern District of Pennsylvania);

Cedeno v. Home Mortgage Desk, Corp., et al, Case No.: 08 cv 1168 (U.S. District Court for the
Eastern District of New York);

Daniels v. Premium Capital Funding, LLC, et al, Case No.: 08 cv 4736 (U.S. District Court for
the E.D.N.Y);

Sexton v. Franklin First Financial, et al, Case No. 08 cv 04950 (U.S. District Court for the
Eastern District of New York);

Searson v. Concord Mortgage Corporation, Case No. 07 cv 3909 (U.S. District Court for the
Eastern District of New York);

Franco v. Ideal Mortgage Bankers, Case No. 07 cv 3956 (U.S. District Court for the Eastern
District of New York);

Ferrante v. 411 Rest. Corp., Case No. 07 cv 11167 (U.S. District Court for the Southern District of
New York);

Casale v. Provident Bank, No. 04 cv 2009 (U.S. District Court for the District of New Jersey);

Reinsmith v. Castlepoint Mortgage, No. 05 cv 01168 (U.S. District Court, District of
Massachusetts);

Billman v. National City Bank, No. 06 cv 138 (U.S. District Court, Southern District of Ohio);

Flynn v. Mortgage IT, No. 05 cv 3120 (U.S. District Court, Southern District of Ohio).
